         Case 5:18-cv-00065-HE Document 32 Filed 02/06/19 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

WILLIE B. BATES,                         )
                                         )
                     Plaintiff,          )
vs.                                      )           NO. CIV-18-0065-HE
                                         )
STVT-AAI EDUCATION, INC.,                )
d/b/a PLATT COLLEGE,                     )
                                         )
                     Defendant.          )

                                     JUDGMENT

       In accordance with the order entered this date, judgment is entered in favor of

defendant on plaintiff’s claims.

       IT IS SO ORDERED.

       Dated this 6th day of February, 2019.
